Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00573-CV

                                      IN RE Dr. David Saul MORA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: September 4, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 26, 2019, relator filed a petition for writ of mandamus and an emergency motion

for stay of the underlying proceedings pending final resolution of the petition for writ of

mandamus. After considering the petition and the record, this court concludes relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP.

P. 52.8(a). The motion for stay is denied as moot.

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2004-CVG-000266-CR, styled In the Interest of A.S.M. & C.J.M., Children,
pending in the County Court at Law No. 1, Webb County, Texas, the Honorable Susan D. Reed presiding.